 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   RASHID K. KHALFANI,                      Case No. CV 18-7413 JLS (RAO)
12                        Plaintiff,
13          v.                                ORDER ACCEPTING FINDINGS,
                                              CONCLUSIONS, AND
14   UNITED STATES SECURITIES                 RECOMMENDATION OF UNITED
     AND EXCHANGE COMMISSION,                 STATES MAGISTRATE JUDGE
15   et al.,
16                        Defendants.
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Complaint
19   (Dkt. No. 1), all of the other records and files herein, and the Magistrate Judge’s
20   Report and Recommendation (“Report”). The time for filing objections to the Report
21   has passed, and no objections have been received. The Court hereby accepts and
22   adopts the findings, conclusions, and recommendation of the Magistrate Judge.
23         Accordingly, IT IS ORDERED that Plaintiff’s Complaint is DISMISSED
24   without prejudice.
25

26   DATED: April 9, 2019                  ___________________________________
                                           JOSEPHINE L. STATON
27                                         UNITED STATES DISTRICT JUDGE
28
